Citation Nr: 1500744	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-37 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to April 1955.  He died in September 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in September 2004 as the result of terminal renal failure; other significant conditions contributing to his death included diabetes, peripheral vascular disease, and hypertensive heart disease.

2.  The preponderance of the evidence fails to establish that Veteran's renal failure, diabetes, peripheral vascular disease, or hypertensive heart disease was the result of a disease or injury during his active duty service.

3.  At the time of his death, the Veteran was service connected for residuals of a fracture of the 4th metacarpal of the left hand, evaluated as noncompensably disabling.

4.  The Veteran's service-connected disability did not cause or aggravate any of the medical conditions that caused his death, nor did the service-connected disability cause or contribute substantially or materially to cause the Veteran's death.




CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by military service or a service-connected disability and a service-connected disability neither caused nor contributed to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 1312, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  November 2008 and April 2009 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the appellant was expected to provide, a statement of the conditions for which the Veteran was service connected at the time of his death, what was required to establish service connection for the cause of the Veteran's death based on a previously service-connected condition or based on a condition not yet service connected, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007)

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

It is acknowledged that no medical opinion was provided in this case. The Federal Circuit has held however that 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion or examination.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Federal Circuit has held that 
§ 5103A(a) does require the VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim." 38 U.S.C. § 5103A(a)(1); DeLaRosa, 515 F.3d at 1322.  The Federal Circuit has also asserted that the statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C. § 5103A(a)(2). 

Thus, the Board must determine whether a medical opinion is necessary to substantiate the appellant's claim and whether no reasonable possibility exists that the medical opinion would aid in substantiating the appellant's claim under § 5103A(a).  The Board has reviewed the case law on the application of § 5103A(a), and acknowledges that there does not appear to be any bright line rule for when a medical opinion should be obtained. 

In DeLaRosa, the Veteran had committed suicide and the appellant argued that the Veteran had PTSD at the time of his death and even submitted a retrospective medical opinion to the effect that the Veteran had PTSD. Yet, even under the circumstances of that case, the Federal Circuit did not feel that it was necessary to assist the appellant by obtaining an examination.  That is, even in a situation in which there was medical evidence in support of an appellant's claim, the Federal Circuit stopped short of requiring a medical examination.

Conversely, in Wood v. Peake, 520 F.3d 1345 , the Federal Circuit again dealt with whether to obtain a medical opinion in a cause of death case.  Here, the Federal Circuit noted that while DeLaRosa involved an indisputable lack of any competent evidence, the record evidence in Wood was conflicted; and as such, the Federal Circuit ultimately remanded the case for a determination of whether a medical opinion should be provided.  Wood at 1351-52.  This would suggest that there needs to be some evidence of record to trigger a duty to obtain a medical opinion.

As will be discussed below, there is simply no competent suggestion from any medical professional that the Veteran's death is related to his active service.  VA and private treatment records have been obtained, but are entirely void of any such suggestion.  38 U.S.C. § 5103A(a) mandates that a reasonable possibility exist for the medical opinion to help the appellant's case.  Here, to find that an opinion is necessary would simply not be a reasonable conclusion.  There is no evidence establishing in-service complaints relating to any of the Veteran's causes or contributory causes of death.  He had no kidney or vascular symptoms in service.  His separation examination was normal with regard to the endocrine, genitourinary, and cardiac systems and his blood pressure was well within the normal range at 120/70.  Without any competent evidence to support the appellant's claim, the Board concludes that the duty to obtain a medical opinion has not been triggered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); cardiovascular-renal disease and diabetes mellitus (DM) are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable with regard to these diagnoses.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2014).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2014).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2014).

A certificate of death indicates that the Veteran died in September 2008.  The cause of death was listed as terminal renal failure.  DM and peripheral vascular disease (PVD) were listed as other significant conditions.  The appellant also submitted a letter from the Veteran's treating private physician indicating that the primary cause of death was diabetic renal failure and the secondary causes were hypertensive heart disease and likely sepsis.  

At the time of the Veteran's death, service connection had been established for residuals of a fracture of the 4th metacarpal of the left hand.  The evidence does not show that the Veteran's sole service-connected disability was a principal cause of his death.  The Veteran's death certificate did not mention his service-connected disability, nor is there any other medical evidence that lists this condition as a principal or contributory cause of death.  Further, the appellant does not assert that the Veteran's service-connected disability caused his death.  Rather, as discussed more fully below, she believes that the conditions that caused the Veteran's death were incurred in or caused by his service and that service connection is warranted for one or more of these conditions on a direct basis.

A review of the medical evidence reflects that the Veteran was diagnosed with end-stage renal disease as a result of long-standing DM prior to his death.  See private treatment record, December 2006.  Although the private treatment record shows a post-service diagnosis, there is simply no evidence of inservice complaints relating to this diagnosis or any medical evidence otherwise linking the Veteran's cause of death to his military service.  There were no endocrine or cardiac complaints in service, nor did the Veteran complain of any possible related symptoms.  His separation examination was normal and he was not diagnosed with DM or a cardiovascular-renal disease until decades after his separation from service.  Without any evidence of an inservice disease or injury or otherwise linking the Veteran's DM or cardiovascular-renal disease to service, service connection is not warranted for the cause of the Veteran's death.  

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although DM and renal-cardiovascular disease are on the list of chronic diseases, the appellant has not specifically claimed that the Veteran experienced symptoms of these conditions since service.  There is also no evidence that such is the case.  Despite the Veteran's filing VA disability claims in 1955 and 1977, he never mentioned DM or renal-cardiovascular.  Surely if he was experiencing such symptoms or conditions in April 1955, at the time of discharge, he would have filed a claim.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  He clearly knew of the availability of VA disability benefits, as evidenced by his filing a claim for service connection for his left hand injury.  There is no evidence of symptoms of the conditions that caused the Veteran's death until many years after separation from service.  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

The only remaining evidence that purports to link the Veteran's death and/or DM or cardiovascular renal disease to his military service consists of the statements of the appellant and her representative.  Although laypersons, such as the appellant and her representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of endocrinology, cardiology, and nephrology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the appellant can describe what she witnessed (in this case, the Veteran's postservice symptoms), she is not able to provide competent evidence to link these symptoms to service or to opine on the cause of the Veteran's death.  Providing such an opinion requires medical expertise in the causes of DM and cardiovascular-renal disease.  The appellant and her representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2014).

As there is no probative evidence to link the Veteran's DM or renal-cardiovascular disease to his military service, his death due to such cannot be service connected.  Accordingly, the Board finds that the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


